DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detecting device and mobile device in claim 1 (first instance).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The detection device is interpreted as a “RGB-D (red, green, blue and depth) camera” as described in par. 0028 of applicant’s specification or equivalents. The mobile device is interpreted as “a tire, an electric motor, an engine or other device that is able to move the robot” as described in par. 0028 of  applicant’s specification or equivalents. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (US 20160184990).
	Regarding Claim 1, Song teaches a system of a robot for human following (see at least system in Fig. 3 and human following in par 0082), comprising the robot facing toward a first direction (see calculations involving the direction of the robot’s head in par. 0024) the robot comprising: 
	a detecting device configured to detect a target human and at least one obstacle (see at least detection unit 310 in par. 0045 and camera disposed at the head of the robot in par. 0044) 
	a controlling device configured to generate a first parameter according to a first vector between the target human and the robot (see at least processing unit 330 in par. 0046 and processing unit executing the generating module in par. 0018, see also generating module generating a first moving velocity vector based on the distance vector between current location of robot and the target object in par. 0021) , 
	generate a second parameter according to at least one second vector between the at least one obstacle and the robot (see at least generating a second velocity vector based on a position vector between each obstacle and the current location of the robot in par. 0060), and 
	generate a driving command according to a first resultant force parameter generated by the first parameter and the second parameter and an angle value between the first direction and the first vector to drive the robot (see at least finding the resultant vector adding the first moving velocity vector and the second moving velocity vector to generate the autonomous navigation command in par. 0063, the autonomous navigation command is interpreted as the resultant force parameter, and it is calculated according to the first vector and the angle value, as they are used to calculated the first moving velocity (see included angle Δθ in par. 0024) and according to the second vector as the position vectors between robot and obstacles are used to calculate the second moving velocity (see par. 0060-0062), note because no specific definition is given for a resultant force parameter in the claims or specification, it is interpreted to be any parameter generated based on the first and second parameters and the angle value); and 
	a mobile device configured to perform the driving command of the controlling device for the robot to enable the robot dodging the at least one obstacle and following the target human simultaneously (see at least moving platform 210 in par. 0043, and example of following target object that is a human in par. 0082 and navigating to the target object while avoiding obstacles in par. 0085)
Regarding Claim 5, Song teaches the system of claim 1(see Claim 1 analysis), 
Song further teaches: wherein the detecting device is further configured to obtain the at least one second vector corresponding to each of the at least one obstacle (see at least obtaining position vectors between each obstacle and the current location of the robot in par. 0060 and vector xi in par. 0062), 
wherein the controlling device is further configured to perform calculation according to a safe distance of the robot performing an obstacle dodging action and the at least one second vector to obtain a third vector corresponding to the at least one second vector (see at least generating a vector for avoiding each obstacle by a maximal safe distance in par. 0062), and 
generate the second parameter according to the third vector, to enable the robot dodging the at least one obstacle according to the third vector (see at least generating the second moving velocity vector by adding the vectors for each obstacle in par. 0062, the second moving velocity vector is the second parameter, the individual vectors to avoid each obstacle by the safe distance are the third vectors).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kearns et al (US 20160188977).
Regarding Claim 3, Song teaches the system of claim 1 (see Claim 1 analysis), 
Song does not appear to teach the following but Kearns does teach: wherein the controlling device is further configured to estimate the first vector corresponding to a position at a next instant of the target human according to a present position and a present velocity of the target human, to enable the controlling device tracking and locating the target human continuously (see at least predicting the future person velocity and trajectory on an occupancy map of the environment in par. 0131 and Fig. 9A, see also the robot predicting the future predicted location and trajectory of the moving object or person a specific period of time in the future based on the present velocity and position in par. 0144).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Song to incorporate the teachings of Kearns wherein the robot controller predicts where the person it is following will be at a time in the future and controls the robot to follow and keep the field of view of the imaging sensor on them continuously. The motivation to incorporate the teachings of Kearns would be to continuously perceive the person (see par. 0130), and to reduce blur (see par. 0144) which increases reliability of the system. 

Claims 4, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ross et al (US 20200334850).
Regarding Claim 4, Song teaches the system of claim 1(see Claim 1 analysis), 
Song does not appear to teach the following, but Ross does teach: wherein the controlling device is further configured to store a database including at least one characteristic image of the target human, wherein the controlling device is further configured to compare an image detected by the detecting device with the database, to identify the target human in the image (see at least comparing a face recognized in an image to faces in a database to identify a target person in the image par. 0080).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Song to incorporate the teachings of Ross wherein a facial recognition database is used to identify the target person to be followed in images . The motivation to incorporate the teachings of Ross would be to reduce the need of dangerous vehicular or on-foot pursuits of a target person (see par. 0095).
Regarding Claim 6, Song teaches a controlling method of a robot for human following (see at least Fig. 4), comprising:
Song further teaches: 
performing calculation to obtain an angle value between a first direction and a first vector according to the first direction which the robot moving toward and the first vector between the robot and the target human (see at least included angle Δθ in par. 0024 and target object being a human in par. 0082); 
performing calculation to obtain a resultant force parameter according to the first vector, the angle value and at least one second vector between at least one obstacle and the robot (see at least adding up the first moving velocity vector and the second moving velocity vector to generate the autonomous navigation command in par. 0063, the autonomous navigation command is interpreted as the resultant force parameter, and it is calculated according to the first vector and the angle value, as they are used to calculated the first moving velocity (see par. 0024) and according to the second vector as the position vectors between robot and obstacles are used to calculate the second moving velocity (see par. 0060-0062)); and 
adjusting a moving action of the robot according to the resultant force parameter and the angle value to enable the robot dodging the at least one obstacle and following the target human simultaneously (see at least adjusting the moving control command with the autonomous navigation command in par. 0075 and Sig. 4 Step S460, see also example of robot delivering a cup of tea to a target human in par. 0082 ).
Song does not appear to teach the following, but Ross does teach:
identifying a target human in an image detected by the robot according to a pre-stored database related to the target human (see at least comparing a face recognized in an image to faces in a database to identify a target person in the image par. 0080).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Song to incorporate the teachings of Ross wherein a facial recognition database is used to identify the target person to be followed in images . The motivation to incorporate the teachings of Ross would be to reduce the need of dangerous vehicular or on-foot pursuits of a target person (see par. 0095).
 Regarding Claim 10, Song as modified by Ross teaches the controlling method of claim 6 (see Claim 6 analysis), 
Song does not appear to teach the following, but Ross does teach wherein identifying the target human in the image detected by the robot comprises: 
storing at least one characteristic image of the target human in the pre-stored database (see at least images of faces of known individuals stored in a database in par. 0080); and 
comparing the image detected by the robot and the pre-stored database, to identify the target human in the image (see at least comparing a face recognized in an image to faces in a database to identify a target person in the image par. 0080).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Song to incorporate the teachings of Ross wherein a facial recognition database is used to identify the target person to be followed in images . The motivation to incorporate the teachings of Ross would be to reduce the need of dangerous vehicular or on-foot pursuits of a target person (see par. 0095).
Allowable Subject Matter
Claim 2, 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art comes from Song and Ishikawa et al (US 5545960) but the references alone or in combination do not appear to teach “wherein in a moving action performed by the robot according to the driving command, a weight of the obstacle dodging action in the moving action is inversely proportional to the angle value, and a weight of the following action in the moving action is proportional to the angle value” in combination with the rest of the limitations in claims 2 and 7.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paglieroni et al (US 20200117211) teaches an attract-repel path planner system that models a target location that can be a person with an attracting force and obstacle locations with repelling forces in order to plan a robot path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                         
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664